FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12830 BioTime, Inc. (Exact name of registrant as specified in its charter) California 94-3127919 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1301 Harbor Bay Parkway, Suite 100 Alameda, California 94502 (Address of principal executive offices) (510) 521-3390 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smallerreportingcompany T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesT No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 40,919,101 common shares, no par value, as of August 5, 2010. PART 1FINANCIAL INFORMATION Statements made in this Report that are not historical facts may constitute forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those discussed.Such risks and uncertainties include but are not limited to those discussed in this report under Item 1 of the Notes to Financial Statements, and in BioTime's Annual Report on Form 10-K filed with the Securities and Exchange Commission. Words such as “expects,” “may,” “will,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” and similar expressions identify forward-looking statements. Item 1. Financial Statements BIOTIME, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2010 (unaudited) December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Inventory Prepaid expenses and other current assets Total current assets Equipment, net of accumulated depreciation of $85,496 and $54,291, respectively Deferred license and consulting fees Deposits Intangible assets, net - TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Deferred grant income Deferred license revenue, current portion Total current liabilities LONG-TERM LIABILITIES: Deferred license revenue, net of current portion EQUITY Preferred Shares, no par value, authorized 1,000,000 shares; none issued - - Common shares, no par value, authorized 75,000,000 shares; issued and outstanding shares: 39,980,703 and 33,667,659 at June 30, 2010 and December 31, 2009, respectively Contributed capital Accumulated other comprehensive loss ) - Accumulated deficit ) ) Total shareholders’ equity Noncontrolling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to the condensed consolidated interim financial statements. 2 BIOTIME, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 REVENUES: License fees $ Royalties from product sales Grant income Other revenue Total revenues EXPENSES: Research and development ) General and administrative ) Total expenses ) Loss from operations ) OTHER INCOME/(EXPENSES): Interest expense ) Other income/(loss) ) 1, 819 ) Total other income/(expenses), net ) NET LOSS ) Less: Netloss attributable to the noncontrolling interest $ $
